United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3911
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Randy L. Woods,                         *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: October 5, 2001
                             Filed: October 10, 2001
                                  ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Randy L. Woods pleaded guilty to conspiring to manufacture
methamphetamine, in violation of 21 U.S.C. § 846. Overruling his drug-quantity
objection, the district court1 sentenced Woods to 92 months imprisonment and 4 years
supervised release. Woods renews his drug-quantity argument on appeal.

      We conclude that the district court did not clearly err in determining Woods’s
drug quantity. See United States v. Milton, 153 F.3d 891, 898 (8th Cir. 1998)

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
(standard of review), cert. denied, 525 U.S. 1165 (1999). The court properly relied
on expert evidence, see United States v. Hunt, 171 F.3d 1192, 1196 (8th Cir. 1999),
and properly estimated the capacity of Woods’s laboratory based on an amount of
precursor chemicals, see United States v. Anderson, 236 F.3d 427, 429 n.5 (8th Cir.
2001) (per curiam). The court was entitled to believe the defense expert’s testimony
that Woods’s laboratory could have theoretically produced the drug quantity urged
by the government, while disbelieving the expert’s testimony about the unlikelihood
that a clandestine methamphetamine laboratory would have been able to do so. See
United States v. Moore, 212 F.3d 441, 446 (8th Cir. 2000).

      We decline to consider Woods’s argument that the purity of a small quantity
of methamphetamine seized from the laboratory should be used to estimate the
laboratory’s capacity because he presents it for the first time on appeal. See Tarsney
v. O’Keefe, 225 F.3d 929, 939 (8th Cir. 2000), cert. denied, 121 S. Ct. 1364 (2001).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-